IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


GERALDINE RENZULLI,                     : No. 521 EAL 2016
                                        :
                 Respondent             :
                                        : Petition for Allowance of Appeal from
                                        : the Order of the Superior Court
           v.                           :
                                        :
                                        :
FREDERICK RENZULLI AND KRISTIN M.       :
RENZULLI,                               :
                                        :
                 Petitioners            :


                                    ORDER



PER CURIAM

     AND NOW, this 16th day of May, 2017, the Petition for Allowance of Appeal is

DENIED.